Citation Nr: 0928226	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for frostbite of both 
feet.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for refraction 
presbyopia, myopia and astigmatism (claimed as eye 
condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from November 1953 to 
November 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In submitting his Form 9 substantive appeal in December 2007, 
the Veteran requested a hearing in this matter before a 
Veterans Law Judge sitting at the RO. In view of the pending 
hearing request in this matter, the Board must remand the 
case to ensure that the Veteran is afforded all due process 
of law. 

Accordingly, this case is REMANDED for the following 
development:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a Travel Board 
Hearing in accordance with applicable 
procedures.  The Veteran and his 
representative, if any, should be provided 
with notice as to the time and place to 
report for said hearing.

2.  Thereafter the case should be returned 
to the Board for further appellate 
consideration. The purpose of this remand is 
to ensure due process of law. By this 
remand, the Board intimates no opinion, 
legal or factual, as to the ultimate 
disposition of this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



